Case 8:18-cv-02869-VMC-CPT Document 14-1 Filed 12/17/18 Page 1 of 1 PageID 67



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

            Plaintiffs,

v.                                                             Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

            Defendant.
                                                          /

                                   INDEX OF EXHIBITS TO
                               DECLARATION OF CHRIS FRANKEL


Number                                            Title


      1         Non-Disclosure Agreement (Jun. 22, 2015)


     2(A)       Cease-and-Desist Email from Plaintiff’s Counsel to Chris Frankel (Nov. 9, 2018)


     2(B)       Cease-and-Desist Letter from Plaintiff’s Counsel to Chris Frankel (Nov. 9, 2018)


      3         Email from Chris Frankel to Plaintiff’s Counsel (Nov. 12, 2018)
